Allow me to begin, Mr.
President, by extending to you the warmest congratulations
of the delegation of the Union of Myanmar on your
unanimous election as President of the General Assembly
at its fifty-fourth session. Heavy and onerous indeed are the
duties and responsibilities that fall upon you at this
particular session. The task before the President of the
General Assembly in any year is by no means easy. It is
even less so this year, as this session has the additional task
of undertaking the preparatory work for the millennium
session of next year. However, we are fully confident that
your great wealth of experience and outstanding diplomatic
skills will stand you in good stead in the discharge of your
responsibilities and that you will bring this session to a
successful conclusion. I pledge my delegation's fullest
cooperation for the advancement of the work of the
Assembly under your able leadership.
I also wish to pay tribute to your predecessor, Mr.
Opertti, for his invaluable contribution to the successful
conclusion of the previous session of the General
Assembly. Our tribute also goes to the Secretary-General,
Mr. Kofi Annan, for his untiring efforts in leading the
world Organization so effectively through these extremely
challenging and difficult years.
Myanmar consistently supports the principle of the
universality of membership of this world Organization. We
are therefore most delighted to see in our midst three new
Members this year. On behalf of the delegation of the
Union of Myanmar, I should like to extend our warmest
congratulations to the delegations of the Republic of
Kiribati, the Republic of Nauru and the Kingdom of Tonga,
which have taken their rightful places in the Assembly.
We live in a rapidly changing world. With the end of
the cold war, the old era of the bipolar world has become
a thing of the past. The world is in transition from the old
to the new world order, which has not fully taken shape. At
this critical juncture, the world is faced with uncertainties
and unsettling situations. Sometimes, the world has even
fallen victim to this turbulence and chaos.
In dealing with such situations, it is our view that any
solutions sought or measures taken, even with the best of
intentions, should be in strict conformity with the purposes
and principles of the United Nations Charter. Furthermore,
universally recognized principles governing international
relations and the principle of respect for State sovereignty
should be taken into account before resorting to measures
of an extreme nature in connection with a particular
situation.
One outstanding question relating to the reform of
the United Nations is the reform of the structure and
working methods of the Security Council. We are
encouraged to see that the General Assembly has taken a
significant procedural step by adopting a resolution on the
requirement of a two-thirds majority in taking decisions
and adopting resolutions on this question.
With regard to the core issue of enlargement of the
Security Council, there are various proposals on the table
regarding the possible size of the Council. As a member
State of the Non-Aligned Movement, our preference is for
enlargement of the Security Council up to 26 members.
We favour the expansion of the membership of the
Council in both categories, permanent and non-permanent.
In order to overcome the current impasse on the
question of permanent seats in the Security Council, a
compromise formula, acceptable to all parties, should be
worked out through enhanced consultations and
discussions among the Member States. We are of the
view that in the event other options fail to command
enough support, the idea of rotating permanent seats
should also be considered as one of the options in the
permanent membership category.
In the coming year, we are going to convene a
landmark Assembly, the Millennium Assembly, and the
millennium summit. It is crucially important that the
Millennium Assembly and summit should not be mere
ceremonial events, but should come up with concrete
ideas and results. As it is clearly evident that the greatest
challenge facing mankind well into the next millennium
will be economic development and poverty eradication for
the vast majority of people in the world, it is our view
that particular attention should be given to these issues.
Globalization can cut both positively and negatively.
It can bring us new opportunities as well as additional
problems. It is true that the process of globalization can
facilitate economic development and enhance the living
standards of people. But at the same time, it can make
smaller and less developed States vulnerable to the
undesirable negative effects of this process. One such
problem caused by the process of globalization, is
transnational crime, including illicit trafficking in narcotic
drugs, money-laundering, trafficking in persons, arms-
smuggling, piracy and terrorism. These crimes pose
serious threats to the peace and stability of mankind at
both national and regional levels. The nature of this
problem is such that it requires national, regional and
global responses.
36


I am pleased to inform the Assembly that in a bid to
strengthen cooperation in the regional grouping, Myanmar
hosted the second Association of South-East Asian Nations
(ASEAN) ministerial meeting on transnational crime in
June this year. The meeting was a success, and it
constituted a significant step in advancing regional
cooperation in combating this menace in the South-East
Asian region.
Let me also address the fight against narcotic drugs in
Myanmar. My Government is greatly concerned about the
drug menace, and the fight against narcotic drugs is
regarded as a national task and the top priority. A master
plan had been adopted to totally eradicate poppy cultivation
within 15 years, in cooperation with ethnic leaders who
signed peace agreements with the Government. In accord
with the master plan, many areas have been declared
opium-free zones and farmers are now turning to alternative
crops. Law enforcement has been stepped up in the border
areas, resulting in increased seizures of narcotic drugs.
While we are quite successful in the suppression of
opium and heroin production, though only scanty
international assistance has been received, another tide of
danger has emerged in the form of new synthetic drugs,
such as methamphetamine. The new drugs are produced
around our porous borders with precursor chemicals such
as ephedrine, unavailable locally, and drug-making
equipment illegally smuggled in from neighbouring
countries. We are redirecting our efforts to deal with the
new problem with the cooperation of the countries
concerned.
Allow me to take this opportunity to apprise the
Assembly briefly of the recent developments and trends
taking place in my country. My Government is against
neither democracy nor human rights. As a matter of fact,
we are taking necessary steps towards the establishment of
a democratic nation.
We have a vision of establishing a modern, peaceful
and developed democratic State. In order to bring this
vision into reality, we are reconsolidating national unity as
the number one priority. Necessary foundations are being
laid for the emergence of a nation where a disciplined and
multi-party democratic system fully functions and justice,
liberty and equality prevail.
We fully subscribe to the human rights norms
enshrined in the Universal Declaration of Human Rights.
Here, I wish to underscore that the Government does not
condone any violations of human rights, and the type of
democracy we envision will guarantee the protection and
promotion of human rights, particularly the right to the
satisfaction of basic human needs such as clothing, food
and shelter. If there is an imperative need for
improvement in areas of human rights, we are willing and
ready to receive sensible suggestions and take whatever
action we possibly can.
For instance, in the middle of this year, we received
a delegation from the International Committee of the Red
Cross (ICRC) and made detailed arrangements for them
to visit the prisons in Myanmar, as a confidence-building
measure and to enable them to interview the inmates in
accordance with ICRC standard procedures. As a result of
the full cooperation we extended to the ICRC delegation,
those visits were successful and productive, enabling both
sides to build mutual trust and goodwill. I consider it
pertinent to state here that the ICRC delegation expressed
their satisfaction with the overall situation regarding the
relationship between the prison authorities and the
inmates.
Also, in August this year, Mr. Chris Sidoti, the
Australian Human Rights Commissioner, visited Myanmar
and held discussions with the authorities concerned,
including myself, on the possibility of establishing a
national human rights institution in Myanmar exchanges
of views on cooperation between the two countries on
human rights matters. As a result of this visit, we were
able to identify certain areas of cooperation between the
two countries.
In conformity with our consistent policy of
establishing friendly and amicable relations with all
countries, we accepted the proposal for the visit of the
Troika mission from the European Union to Myanmar in
July this year. The mission was a fact-finding one, and
both sides expressed their satisfaction with the result. It
is our hope that this mission will further strengthen our
relations with the European Union and pave the way for
enhancing our contacts and dialogue with it towards a
more meaningful and substantive level in the future.
Similarly, we would also like to seek better relations with
the United States of America. Furthermore, I would like
to confirm our willingness to receive Mr. Alvaro de Soto,
the Special Envoy of the United Nations Secretary-
General for Myanmar, to visit my country in the near
future.
Myanmar is a multi-ethnic society where many
national races with different and diverse cultural and
social backgrounds reside together. In addition, primarily
37


because of the “divide and rule” policy under colonial rule,
unity between the national races broke down and, as a
result, armed insurrections broke out all over the country.
For these reasons, the present Government came to the
conclusion that racial harmony was imperative and that, in
its absence, various issues would continue to hamper
national development endeavours. This rationale led the
Government to make peace overtures to the armed groups
and establish peace with them.
In order to restore trust and confidence between the
national races, the Government has even allowed the ethnic
armed groups to hold on to their weapons until a
democratic government is formally established under the
new constitution we are drafting now. This is a reflection
of our trust in our national brethren. At the same time, the
Government has launched an ambitious plan for the
development of border areas and the national races there.
Despite its meagre financial resources, the Government has
spent over 15 billion kyats on the plan. At present, the
national races are actively working together with the
Government in their regional development efforts. This
conscious and willing involvement in national development
tasks as equal partners has nurtured the Union spirit and
sense of togetherness. With 17 armed groups in the legal
fold, peace is holding the entire length and breadth of the
country.
As far as the question of national unity is concerned,
this is the first ever concrete result achieved, and it is
unprecedented in the number of armed groups involved and
the extent of peace established. This is a result we achieved
through sincere, genuine and open dialogue between the
Government and ethnic armed groups where we first built
confidence and then convinced each other of our respective
objectives. The Government is open to such a dialogue with
any remaining groups, including the Karen National Union
(KNU), where we could build confidence and identify
common ground in the sole interest of the country and its
people. In this regard, I wish to reiterate that the
Government's offer of peace to the KNU still stands.
As a matter of fact, the same dialogue is going on in
the national convention process, where representatives of
national races, political parties and delegates representing
all strata of life are actively involved in drafting a new
constitution to lay a solid foundation for a new democratic
political system. The national convention has been a
successful process whereby we have agreed on the basic
principles that will govern the future life of the country and
will allow self-administered zones for certain national
groups.
At this juncture, we are in the painful and arduous
process of building a consensus on power-sharing, which
is an extremely sensitive issue for all parties concerned.
In view of the delicate nature of this sensitive question,
it is vitally important for us to proceed systematically,
and with the greatest caution possible, to safeguard the
interests of all the national races and not to repeat the
shortcomings of the previous two constitutions.
We firmly believe that there is no better alternative
to the current national convention process if we genuinely
wish to transform the country into a peaceful, modern,
developed, and democratic State. It is therefore essential
for us to complete the national convention process.
In this connection, it is our ardent hope that the
international community will be supportive of our sincere
efforts and appreciative of the positive achievements we
have made thus far for the development of the country.
Myanmar is very often portrayed from outside as if
vast violations of human rights are taking place, forced
labour is rampant, a free flow of narcotics exists and
economic and social conditions are in chaos. These
portrayals are in contradiction to the true situation. Let
me cite here a widely known teaching of the Lord
Buddha called “Kalama Sutta”. The Sutta says:
“Oh, Ye Kalamas, do not be led by whatever
you are told; do not be led by whatever has been
handed down from the past generation; do not be led
by hearsay or common opinion; do not be led by
whatever the scriptures say; do not be led by mere
logic; do not be led by mere deduction or inference;
do not be led by considering outward appearance; do
not be led by theory reflected as approval; do not be
led by whatever a believable one says; and do not be
led by what your teacher tells you is so”.
In short, Lord Buddha taught us to accept and practice
only when we ourselves know which is wrong and which
is right.
Everyone who visits Myanmar can see the greenness
of the country, peace and tranquillity prevailing
throughout the nation, people leading their normal daily
lives with happiness and pleasure and building their
nation with zest and zeal. The people have full knowledge
that they are on the right path to peace and prosperity. I
would like to invite all of you to come and see for
yourselves. Seeing is believing!
38


Our nation is still in the process of building; solid
foundations are being laid, and infrastructure is being
improved throughout the country. The Government and the
people fully understand where we were, where we are now
and in which direction we are moving. We think of
ourselves as builders, carpenters and plumbers building a
house not to enjoy ourselves, but for all the people, who
are its rightful owners. When the building is finished,
furnished, furbished and fine-touched, it will be handed
over to them. The people will decide who will manage the
house.
There are some Myanmar youths who abandoned our
land and took refuge elsewhere. I should like to take this
opportunity to send them a message from this podium that
they will be welcomed with open arms if they return home,
and I would like to invite them to join us in building the
nation. Our future is in our hands. If we work together, we
will reach our goal sooner rather than later.
Religious harmony and freedom are our shared
tradition. Our previous two Constitutions provided for
safeguards against religious discrimination and religious
intolerance. Similarly, the fundamental principles we have
agreed on in the national convention process guarantee
religious indiscrimination and religious tolerance. Although
Myanmar is a predominantly Buddhist country, with nearly
90 per cent of the population professing Buddhism, the
Government attaches great importance to harmonious
relations among the major religions existing in the country.
Accordingly, the Government has taken all necessary steps
to encourage the prevailing harmony among the religions
through continuous contacts with the respective religious
leaderships and the provision of necessary assistance in
both financial and material terms to enable them to promote
their faiths effectively. I want to state here that there is
freedom of religion for all faiths in the country. It is also
worth recalling here that a few years ago Madam Ogata, the
United Nations High Commissioner for Refugees, remarked
in her capacity as Independent Expert of the Commission
on Human Rights, that Myanmar was a model society as far
as religious tolerance was concerned. Though these remarks
were made some time ago, I wish to stress that they remain
valid and true to this day, and that the Government is
determined to safeguard to the best of its ability all the
religions of the country against intolerance, and to help
them in all possible ways to coexist harmoniously with each
other.
I cannot conclude without mentioning what my
country is achieving on the economic front. Despite some
slowdown in economic growth due to the Asian financial
crisis, Myanmar has enjoyed considerable economic
growth in recent years. The emphasis of the Government
is to promote private sector development and
privatization. At the same time, the Government is
focusing its endeavours on the development of the
infrastructure as a precondition for sustained development.
Moreover, the Government is carrying out an extensive
programme of land reclamation in wet and virgin lands by
granting large land holdings to the private companies. The
private sector has been able to reclaim and develop 1.1
million acres of fallow land and wetlands for agricultural
production, which will not only help domestic food
supply but will also contribute to regional food security.
We have a vision for the new millennium, a vision
of building a peaceful, modern, developed and democratic
society. We will endeavour to realize our vision with
whatever resources we have at our disposal. The
realization of this goal could be accelerated if we receive
the support of the international community. We are
optimistic that we will be able to achieve our vision, and
that the international community will demonstrate
understanding and appreciation of our sincere efforts to
uplift the economic and social well-being of the people of
Myanmar.











